Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 3616061) in view of Burgess (US 2003/0051795) and optionally Japanese Patent 2014-200966 (machine translation included).
Carter taught that it was known at the time the invention was made to filament wind onto a core which included a curved or bend therein wherein the filaments are wound upon the core from a winding ring which is rotated about and translated along a stationary bent or curved core to form the wound assembly. Applicant is referred to the stationary support structure S, the truck T having the rotatable winding head  which applied material to the mandrel M having a curved shape. The stationary support provided a platform for the truck to ride as the winding head traversed the curved mandrel. The reference taught that one skilled in the art would have incorporated a motor to drive the rotation of the winder and a motor to translate the winder across the core in the winding operation as well as a speed control device 96 of a conventional type which was provided to control the speed of a reversible motor 94 to control the rate of movement of the truck relative to the stationary mandrel M as the truck traversed the same, see column 4, lines 2-5. The reference additionally included a motor 46 which was responsible for driving the winding head and which included a speed control means 104 which clearly controlled the rate at which the winding head was rotated about the stationary core, see column 4, lines 12-16. The reference failed to expressly state that a determination was made to determine the winding speed at least based on a preselected winding angle and two set points along the length of the core. However, those skilled in the art would have readily understood the relationship between the fiber angle, the rotational winding speed, and the traverse of the mandrel (shifting between two points) as evidenced by Burgess.
Burgess taught that those skilled in the art understood that the angle one applied the filaments onto the core was a function of the traverse of the winding head and the rate of rotation of the same, see paragraph [0080] for instance. Burgess expressed that the angle of the helical winding was adjusted by controlling the mandrel translation (the rate at which the truck was moved relative to the stationary mandrel in Carter) and the rotational speed of the ring which dispensed the filaments when rotated (the winder). The reference to Burgess also suggested that one skilled in the art would have recognized that different segments of the core would have had filaments wound there upon at different angles in order to provide the core with a specific design therein (the desired requisite reinforcement properties desired) where local ply build up was possible with short layers of material (see paragraph [0083].  Burgess thus suggested that it was understood one skilled in the art would have provided a plurality of point settings along the length of the core which were designed to have a target wind angle at different segments (between the set points) along the length of the core (to provide for varied angles of material applied along the length of the core being wound upon). Additionally, Burgess made clear that for each angle one would have had to determine the rotational speed of the winding head and the traverse of the winder to attain the desired target wind angle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to create a data set for use in a winding apparatus which included determining a winding rotational speed calculation based upon the desired wind angle between various points along the length of a filament wound core (and including the traverse speed of the winder) as suggested by Burgess in the system for winding upon the curved stationary core with the rotary winding head as taught by Carter. 
With respect to claims 11-14, Carter taught that poster of the winding head (the rotating device which applied the filaments to the stationary core) had it’s posture adjusted in order to coincide with the shape of the core that the filaments were being wound upon. While the adjustment was performed with a cam follower rather than a controller which was controlled with a motor to adjust the posture of the winder, the use of a motor to adjust the mosture to provide the degree of freedom of movement desired for the rotating winding head would have been understood as an alternative means for movement of the same which allowed for control of displacement of the same. It would have been obvious that a target posture would have been desired when winding on a curved stationary core as Carter performed and the formation of inputted posture positioning information as well as use of the same to controil the winding head positioning would have been obvious to one of ordinary skill in the art given all one was doing was replacing mechanical control with automated control of the posture of the device.  With respect to claim 15, one skilled in the art would have set the desired intervals between set points at whatever one needed to manufacture a particular article and to provide equal lengths along the core would have been obvious to one of ordinary skill in the art. Regarding claim 16, one filament winding would have inputted the number of bundles, the width of the bundles, and the diameter of the core into any known winding machine in order to better establish the control of the winding operation. Regarding claim 17, it is taken as conventional in the art to display a degree of coverage on a monitor in a filament winding operation as a function of the preestablished winding angle. 
While the references as set forth above appear to establish that one skilled in the art would have created a data set for a winding arrangement which is performed on a stationary curved core with a winder which included a rotated winding head that translated along the core from one end to the other, to further evidence that those skilled in the at of computer controlled winding operation would have established data sets and inputted information into the computer for the winding operation, the reference to Japanese Patent ‘966 is included. Japanese Patent ‘966 taught that a rotated wining head would have been controlled during the winding operation as a function of the desired angle one wished to apply the material to the core and established data sets for same. It would have been obvious to one of ordinary skill in the art at the time the invention was made to create the necessary data set as well as the appropriate inputs to the controller to wind on a curved form as creation of such data was well understood in the art as taught by Japanese Patent ‘966 wherein the winding operation was performed to control the wind angle along the length of the part being wound as taught by Burgess when winding with a rotated winder about the core which translated a core having a curved section as taught by Carter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746